Name: 94/458/EC: Commission Decision of 29 June 1994 on the administrative management of cooperation in the scientific examination of questions relating to food
 Type: Decision_ENTSCHEID
 Subject Matter: health;  foodstuff;  information and information processing;  cooperation policy;  EU institutions and European civil service;  executive power and public service
 Date Published: 1994-07-23

 Avis juridique important|31994D045894/458/EC: Commission Decision of 29 June 1994 on the administrative management of cooperation in the scientific examination of questions relating to food Official Journal L 189 , 23/07/1994 P. 0084 - 0085 Finnish special edition: Chapter 15 Volume 13 P. 0201 Swedish special edition: Chapter 15 Volume 13 P. 0201 COMMISSION DECISION of 29 June 1994 on the administrative management of cooperation in the scientific examination of questions relating to food (94/458/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 93/5/EEC of 25 February 1993 on assistance to the Commission and cooperation by the Member States in the scientific examination of questions relating to food (1), and in particular Article 3 thereof, Whereas the first indent of Article 3 (2) of Directive 93/5/EEC provides for the establishment of rules for the administrative management of cooperation; Whereas those rules are designed to serve a variety of purposes; Whereas more detailed rules must be laid down governing the procedures for the various stages of cooperation; Whereas the detailed arrangements for cooperation between the bodies and authorities designated by the Member States must also be laid down; Whereas it is necessary to ensure greater transparency in the recommendations made by the Scientific Committee for Food; Whereas the measures provided for by this Decision are in accordance with the opinion of the Standing Committee on Food, HAS ADOPTED THIS DECISION: Article 1 This Decision lays down rules for the administrative management of cooperation between Member States and the Commission in the scientific examination of questions relating to food in accordance with Directive 93/5/EEC. Article 2 1. In cooperation with the authorities or bodies designated by Member States in accordance with the first paragraph of Article 2 of Directive 93/5/EEC, the Commission shall prepare at least every six months the draft decision to establish and update the inventory of tasks and their associated priorities within the meaning of the second indent of Article 3 (2) of Directive 93/5/EEC. 2 The draft shall distinguish between matters falling within the scope of Article 1 (2) (a) of Directive 93/5/EEC and matters falling within the scope of Article 1 (2) (b). Article 3 1. When designating the authority or body under Article 2 of Directive 93/5/EEC, each Member State shall provide the name of a single authority or body, together with the name and address of a contact point for the Commission and the other Member States. 2. The Member State shall notify the Commission forthwith of any change in the information referred to paragraph 1. Article 4 When a designated national authority or body proposes to participate in the conduct of a specific task, it shall provide the list of institutes which may participate in the cooperation, together with: - their names and addresses as well as the name of person responsible for carrying out the task, - information on their resources and expertise in the respective field. Article 5 1. The Commission shall ensure that the opinions of the Scientific Committee for Food, together with a summary of the reasons for those opinions, are made available as soon as possible to all interested parties, including the designated authorities and bodies. 2. Where a natural or legal person, a participating institute, a designated authority or body or the Commission indicates that information or documents to be exchanged within the framework of scientific cooperation are confidential, the Commission shall ensure that the information or documents concerned are clearly marked. The confidentiality of such information or documents shall be respected by those receiving it. At the request of a designated authority or body, the Commission shall review the confidential status of information or documents, in consultation with the parties which established them. Article 6 The decision on the inventory of tasks and their associated priorities under the second indent of Article 3 (2) of Directive 93/5/EEC shall include precise details concerning the following aspects in particular: - the subject of the work to be carried out, - the nature and extent of work, - the time limit for completion of the work. Article 7 1. In cooperation with the authorities or bodies designated by Member States in accordance with the first paragraph of Article 2 of Directive 93/5/EEC, the Commission shall prepare at least every six months the draft decision for the distribution of tasks between the designated authorities and bodies. Following the adoption of the decision, each designated authority or body shall inform the Commission of the name of the institute or institutes which will carry out the specific tasks. It shall forthwith inform the Commission of any changes. 2. Appropriate arrangements may be established to permit direct contacts between the Commission and the institutes on technical matters, subject to any conditions laid down by the designated authorities or bodies. 3. Where a single task is distributed to the designated authorities or bodies of two or more Member States, appropriate arrangements may be established to permit direct contacts on technical matters between the institutes which have been requested to carry out such tasks, subject to any conditions laid down by the designated authorities or bodies. Article 8 1. At least every six months, each designated authority or body shall forward to the Commission a report on progress on the accomplishment of the tasks assigned to it. The Commission shall circulate the report to the other designated authorities or bodies. 2. The tasks shall be periodically reviewed by the Commission, in consultation with the designated authorities or body. Article 9 1. The Commission shall work in close collaboration with the designated authorities or bodies on all aspects of the implementation of Directive 93/5/EEC. 2. The Commission shall facilitate communication and the exchange of information between the Scientific Committee for Food and the designated authorities or bodies on matters falling within the scope of Directive 93/5/EEC. 3. The Commission may also carry out whatever other additional consultations it considers necessary and shall inform the designated authorities or bodies accordingly. Article 10 This Decision is addressed to the Member States. Done at Brussels, 29 June 1994. For the Commission Martin BANGEMANN Member of the Commission (1) OJ No L 52, 4. 3. 1993, p. 18.